Title: To John Adams from Henry Guest, 5 March 1800
From: Guest, Henry
To: Adams, John



Honour’d Sir
Brunswick the 5 March 1800

Altho it is With Some reluctance that The Subscriber Wishes to take up a Moment of your other most ardorous time—Yet he hopes to be Excused when The following Subject is honestly Laid before your Excelency for the Good As he takes it to your Administration—
A Mr. Cooper has brought forward a proposition and Congress and Senate have Come into it to purchase a tract of Land from the Natives About Lake Superior wherein I suppose He judges there is a Valluable Mine or bed of Copper Ore.
The Secretery Mr. Pickerin has my Letter Dated 25 March Laste Wherein A Short history of that Mine is Deliniated—Perhaps through the multiplicity of his buisness he has forgot to Acquaint Your Exelency therewith. But as may be Supposed He files his papers that comes to his offices Your Command may reach it—if through any neglect My Letter has not come to his hands I Am ready to Send you a Duplicate, therof whenever your Command shall reach me.
Possibly it May prevent a Long Wild Goose Chase, after what I believe is not in being in those parts of the Upper Lakes if No amunition is Spent in the Chase it might not, be of much Consequence to the public—
Moste Devoutly Wishing Your / Excelency Health and Happyness / throughout your Period of Life / I Am Yours.
Henry Guest